Appellant sued appellee for the sum of $300, evidenced by four checks, two for $50 each, and two for $100 each. The defense was that the checks were given for gambling debts in Mexico. The court rendered judgment in favor of appellee.
The evidence, while quite meager, is sufficient to show that appellee had gone across the Rio Grande to Piedras Negras, and while there became intoxicated and began playing at roulette, with $75 he had gone over with, and, after losing that sum, obtained the $300 from appellant on his checks, and soon lost that on the roulette table. The evidence indicates that appellant kept a saloon and a gambling house, and that the $75 and the amounts advanced on the checks were lost on the gaming device of appellant, and all went into his coffers. Appellant not only got the $75, but also got back the money for which the checks were given.
The checks were given for gambling purposes at a gaming table being run in the interest of appellant. He lost nothing, and the court very properly refused to lend itself to the collection of a debt founded on a gambling consideration. This is well settled by Texas decisions.
The judgment is affirmed.